Exhibit 10.3

     Grantee:     Robert H. Walls, Jr.      Grant Date:     March 26, 2012

CLEAR CHANNEL OUTDOOR HOLDINGS, INC.

2005 STOCK INCENTIVE PLAN, AS AMENDED AND RESTATED

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), made as of this
26th day of March, 2012 (the “Grant Date”) by and between Clear Channel Outdoor
Holdings, Inc., a Delaware corporation (the “Company”), and Robert H. Walls, Jr.
(the “Grantee”), evidences the grant by the Company of an award of restricted
stock units (the “Award”) to the Grantee on such date and the Grantee’s
acceptance of the Award in accordance with the provisions of the Clear Channel
Outdoor Holdings, Inc. 2005 Stock Incentive Plan, as amended and restated (the
“Plan”). All capitalized terms not defined herein shall have the meaning
ascribed to them as set forth in the Plan. The Company and the Grantee agree as
follows:

 

  1. Grant of Award. Subject to the terms and conditions set forth herein and in
the Plan, the Company hereby grants to the Grantee the Award, giving the Grantee
the conditional right to receive 253,164 shares of Class A Common Stock of the
Company (the “Shares”).

 

  2. Vesting. Except as otherwise provided in this Agreement, the Award will
vest with respect to fifty percent (50%) of the Shares on each of the third and
fourth anniversary of the Grant Date (each a “Vesting Date”); provided, that,
the Grantee is still employed by or providing services to the Company on each
such Vesting Date.

 

  3. Payment of Award. The Company shall, as soon as practicable upon the
vesting of any portion of the Award (but in no event later than March 15 of the
calendar year following the calendar year in which such vesting occurs), issue
(if necessary) and transfer to the Grantee the Shares with respect to such
vested portion of the Award, and shall deliver to the Grantee or have deposited
in the Grantee’s brokerage account with the Administrator such Shares, at the
Grantee’s election either electronically or represented by a certificate or
certificates therefor, registered in the Grantee’s name. No Shares will be
issued pursuant to this Award unless and until all legal requirements applicable
to the issuance or transfer of such Shares have been complied with to the
satisfaction of the Company.

 

  4. Termination of Employment.

 

  a. If the Grantee’s employment or service is terminated due to death and such
death occurs before this Award is vested in full, this Award shall automatically
vest in full.



--------------------------------------------------------------------------------

  b. If the Grantee’s employment or service is terminated due to Disability (as
defined herein) or Retirement (as defined herein) and such Disability or
Retirement, as the case may be, occurs prior to the date this Award is vested in
full, for purposes of this Agreement only, the Grantee shall be treated, as if
his employment or service continued with the Company until the date this Award
would have vested in full under Section 2 (the “Extension Period”) and the Award
will vest in accordance with the schedule set forth in Section 2; provided,
that, if the Grantee dies during the Extension Period and the Restricted Stock
has not otherwise been forfeited in accordance with this Agreement, this Award
shall automatically vest in full on the date of death; provided further, that
notwithstanding any other provision of this Agreement or the Plan to the
contrary, including, without limitation, Section 3, to the extent that this
Award becomes vested in accordance with this Section 4(b), payment of the
applicable portion of the Award shall in no event be later than the date that is
2 1/2 months after the date such portion becomes vested under this Section 4(b)
in accordance with the schedule set forth in Section 2 (with each payment deemed
a separate installment for purposes of Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), to the extent such section of the Code is
applicable).

“Disability” shall mean (i) if the Grantee’s employment or service with the
Company is subject to the terms of an employment or other service agreement
between such Grantee and the Company, which agreement includes a definition of
“Disability”, the term “Disability” shall have the meaning set forth in such
agreement; and (ii) in all other cases, the term “Disability” shall mean a
physical or mental infirmity which impairs the Grantee’s ability to perform
substantially his or her duties for a period of one hundred eighty
(180) consecutive days.

“Retirement” shall mean the Grantee’s resignation from the Company on or after
the date on which the sum of his/her (i) full years of age (measured as of
his/her last birthday preceding the date of termination of employment or
service) and (ii) full years of service with the Company (or any parent or
subsidiary) measured from his date of hire (or re-hire, if later), is equal at
least seventy (70); provided, that, the Grantee must have attained at least the
age of sixty (60) and completed at least five (5) full years of service with the
Company (or any parent or subsidiary) prior to the date of his/her resignation.
Any disputes relating to whether the Grantee is eligible for Retirement under
this Agreement, including, without limitation, years’ of service, shall be
settled by the Committee in its sole discretion.

 

  c. If the termination of the Grantee’s employment or service is for any other
reason, the then unvested portion of the Award shall be immediately forfeited
without consideration. The Grantee’s status as an employee or other
service-provider shall not be considered terminated in the case of a leave of
absence agreed to in writing by the Company (including, but not limited to,
military and sick leave); provided, that, such leave is for a period of not more
than three months or re-employment or re-engagement upon expiration of such
leave is guaranteed by contract or statute.

 

2



--------------------------------------------------------------------------------

  d. Notwithstanding any other provision of this Agreement or the Plan to the
contrary:

 

  i. If it is determined by the Committee that the Grantee engaged (or is
engaging in) any activity that is harmful to the business or reputation of the
Company (or any parent or subsidiary), including, without limitation, any
“Competitive Activity” (as defined below) or conduct prejudicial to or in
conflict with the Company (or any parent or subsidiary) or any material breach
of a contractual obligation to the Company (or any parent or subsidiary)
(collectively, “Prohibited Acts”), then, upon such determination by the
Committee, the unvested portion of the Award shall be forfeited without
consideration.

 

  ii. If it is determined by the Committee that the Grantee engaged in (or is
engaging in) any Prohibited Act where such Prohibited Act occurred or is
occurring within the one (1) year period immediately following the vesting of
any portion of the Award, the Grantee agrees that he/she will repay to the
Company any gain realized on the vesting of such portion of the Award (such gain
to be valued as of the relevant Vesting Date(s) based on the Fair Market Value
(as defined in Section 5.2 of the Plan) of the Shares vesting on the relevant
Vesting Date). Such repayment obligation will be effective as of the date
specified by the Committee. Any repayment obligation must be satisfied in cash
or, if permitted in the sole discretion of the Committee, in shares of Common
Stock having a Fair Market Value equal to the gain realized upon vesting of such
portion of the Award. The Company is specifically authorized to off-set and
deduct from any other payments, if any, including, without limitation, wages,
salary or bonus, that it may own the Grantee to secure the repayment obligations
herein contained.

The determination of whether the Grantee has engaged in a Prohibited Act shall
be determined by the Committee in good faith and in its sole discretion.

For purposes of this Agreement, the term “Competitive Activity” shall mean the
Grantee, without the prior written permission of the Committee, anywhere in the
world where the Company (or any parent or subsidiary) engages in business,
directly or indirectly, (i) entering into the employ of or rendering any
services to any person, entity or organization engaged in a business which is
directly or indirectly related to the businesses of the Company or any parent or
subsidiary (“Competitive Business”) or (ii) becoming associated with or
interested in any Competitive Business as an individual, partner, shareholder,
creditor, director, officer, principal, agent, employee, trustee, consultant,
advisor or in any other relationship or capacity other than ownership of passive
investments not exceeding 1% of the vote or value of such Competitive Business.

 

3



--------------------------------------------------------------------------------

  e. The term “Company” as used in this Agreement with reference to the
employment or service of the Grantee shall include the Company and its parent
and subsidiaries, as appropriate.

 

  5. Change in Control. Upon the occurrence of a Change in Control (as defined
herein) of the Company, this Award shall become immediately fully vested.

For the purposes hereof, the term “Change in Control” of the Company shall mean
a transaction or series of transactions that constitutes an “Exchange
Transaction” within the meaning of the Plan (or such other event involving a
change in ownership or control of the business or assets of the Company as the
Board, acting in its sole discretion, may determine) but only to the extent such
transaction or series of transactions constitutes a change in control pursuant
to Section 409A of the Code and the regulations promulgated thereunder. For the
avoidance of doubt, the determination of whether a transaction or series of
transactions constitutes an Exchange Transaction within the meaning of the Plan
shall be determined by the Board, acting in its sole discretion.

 

  6. Withholding. The Grantee agrees that no later than each Vesting Date, the
Grantee shall pay to the Administrator (or at the option of the Company, to the
Company) such amount as the Company deems necessary to satisfy its obligation to
withhold federal, state or local income or other taxes incurred with respect to
the portion of the Award vesting on such Vesting Date. The Grantee may elect to
pay to the Administrator (or at the option of the Company, to the Company) an
amount equal to the amount of the taxes which the Company shall be required to
withhold by delivering to the Administrator (or at the option of the Company, to
the Company), cash, a check or at the sole discretion of the Company, shares of
Common Stock having a Fair Market Value equal to the amount of the withholding
tax obligation as determined by the Company.

 

  7. Section 409A.

 

  a. It is the intent of the Company that the payments and benefits under this
Agreement shall comply with, or be exempt from, Section 409A of the Code and
applicable regulations and guidance thereunder (collectively, “Section 409A”)
and accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance with, or be exempt from, Section 409A. In no
event whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on the Grantee by Section 409A or for any damages
for failing to comply with Section 409A.

 

  b. For purposes of Section 409A and to the extent Section 409A is applicable
to any payment hereunder, Grantee’s right to receive any installment payment
pursuant to this Agreement shall be treated as a right to receive a series of
separate and distinct payments.

 

  c. Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within 2 1/2 months
following the date specified in Section 2” or “payment shall be made no event
later than March 15 of the calendar year following the calendar year in which
vesting occurs”), the actual date of payment within the specified period shall
be within the Company’s sole discretion.

 

4



--------------------------------------------------------------------------------

  d. If Grantee is deemed on the date of termination to be a “specified
employee” within the meaning of Section 409A(a)(2)(B) of the Code, any amounts
to which Grantee is entitled under this Agreement that constitute “non-qualified
deferred compensation” payable on “separation from service” under Section 409A
and would otherwise be payable prior to the earlier of (i) the 6-month
anniversary of the Employee’s date of termination and (ii) the date of the
Employee’s death (the “Delay Period”) shall instead be paid in a lump sum
immediately upon (and not before) the expiration of the Delay Period to the
extent required under Section 409A.

 

  8. Rights as a Stockholder. No Shares shall be issued under this Award until
payment of the applicable tax withholding obligations have been satisfied or
provided for to the satisfaction of the Company, and the Grantee shall have no
rights as a stockholder with respect to any Shares covered by this Award until
such shares are duly and validly issued by the Company to or on behalf of the
Grantee.

 

  9. Non-Transferability. This Award is not assignable or transferable except
upon the Grantee’s death to a beneficiary designated by the Grantee in a manner
prescribed or approved for this purpose by the Committee or, if no designated
beneficiary shall survive the Grantee, pursuant to the Grantee’s will or by the
laws of descent and distribution.

 

  10. Limitation of Rights. Nothing contained in this Agreement shall confer
upon the Grantee any right with respect to the continuation of his employment or
service with the Company, or interfere in any way with the right of the Company
at any time to terminate such employment or other service or to increase or
decrease, or otherwise adjust, the compensation and/or other terms and
conditions of the Grantee’s employment or other service.

 

  11. Restrictions on Transfer. The Grantee agrees, by acceptance of this Award,
that, upon issuance of any Shares hereunder, that, unless such Shares are then
registered under applicable federal and state securities laws, (i) acquisition
of such Shares will be for investment and not with a view to the distribution
thereof, and (ii) the Company may require an investment letter from the Grantee
in such form as may be recommended by Company counsel. The Company shall in no
event be obliged to register any securities pursuant to the Securities Act of
1933 (as now in effect or as hereafter amended) or to take any other affirmative
action in order to the issuance or transfer of Shares pursuant to this Award to
comply with any law or regulation of any governmental authority.

 

  12. Notice. Any notice to the Company provided for in this Agreement shall be
addressed to it in care of its Secretary at its executive offices at Clear
Channel Outdoor Holdings, Inc., 200 East Basse Road, San Antonio, Texas
78209-8328, and any notice to the Grantee shall be addressed to the Grantee at
the current address shown on the payroll records of the Company. Any notice
shall be deemed to be duly given if and when properly addressed and posted by
registered or certified mail, postage prepaid.

 

5



--------------------------------------------------------------------------------

  13. Incorporation of Plan by Reference. This Award is granted pursuant to the
terms of the Plan, the terms of which are incorporated herein by reference, and
this Award shall in all respects be interpreted in accordance with the Plan. The
Committee shall interpret and construe the Plan and this Agreement and its
interpretations and determinations shall be conclusive and binding on the
parties hereto and any other person claiming an interest hereunder, with respect
to any issue arising hereunder or thereunder. In the event of a conflict or
inconsistency between the terms and provisions of the Plan and the provisions of
this Agreement, the Plan shall govern and control.

 

  14. Governing Law. This Agreement and the rights of all persons claiming under
this Agreement shall be governed by the laws of the State of Delaware, without
giving effect to conflicts of laws principles thereof.

 

  15. Miscellaneous. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and may not be modified other than by
written instrument executed by the parties.

 

  16. Consent. By signing this Agreement, the Grantee acknowledges and agrees
that:

 

  a. The Company and the Company’s affiliates are permitted to hold and process
personal (and sensitive) information and data about the Grantee as part of its
personnel and other business records and may use such information in the course
of such entity’s business.

 

  b. in the event that disclosure is required for the proper conduct of the
business (as determined by the Company and the Company’s affiliates), the
Company and the Company’s affiliates may disclose such information to third
parties, including when such entities are situated outside the European Economic
Area.

 

  c. This Section 16 applies to information held, used or disclosed in any
medium.

 

6



--------------------------------------------------------------------------------

     Grantee:     Robert H. Walls, Jr.      Grant Date:     March 26, 2012

IN WITNESS WHEREOF, the Company has caused this Award to be executed under its
corporate seal by its duly authorized officer. This Award shall take effect as a
sealed instrument.

 

CLEAR CHANNEL OUTDOOR HOLDINGS, INC. By:       Name:   Title:

Dated:

 

Acknowledged and Agreed    Name:                            
                                              Address of Principal Residence:  
 

 

7